NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JAN 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        Nos. 15-50307
                                                       15-50501
                   Plaintiff-Appellee,
                                                  D.C. No. 3:12-mj-01645-WVG-
    v.                                            LAB

 MIGUEL ANGEL LAVENANT,
                                                  MEMORANDUM*
                   Defendant-Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                             Submitted January 18, 2017**

Before:        TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

         In these consolidated appeals, Miguel Angel Lavenant appeals pro se from

two district court orders. In Appeal No. 15-50307, we affirm. In Appeal No. 15-

50501, we dismiss.

         In Appeal No. 15-50307, Lavenant appeals the district court’s order

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rejecting for filing his Federal Rule of Criminal Procedure 41(g) motion for return

of property. The district court did not abuse its discretion by rejecting the motion

for failing to comply in several respects with the Southern District of California’s

Local Rules. See United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009)

(only in rare cases will this court question the district court’s exercise of discretion

in applying local rules). Lavenant’s arguments concerning the merits of his

motion are, therefore, not properly before this court.

      In Appeal No. 15-50501, Lavenant appeals the district court’s order denying

his appeal of the magistrate’s order rejecting his motion to quash an indictment in

the District of Delaware. As the government contends, we lack jurisdiction to

review the propriety of an indictment issued in the District of Delaware. See 28

U.S.C. § 1294. Accordingly, we grant the government’s motion to dismiss this

appeal.

      Appeal No. 15-50307: AFFIRMED; Appeal No. 15-50501: DISMISSED.




                                           2                           15-50307 & 15-50501